Title: To Thomas Jefferson from Thevenard, 17 May 1786
From: Thévenard, Antoine Jean Marie
To: Jefferson, Thomas



Monsieur
Lorient 17. Mai 1786.

J’ai appris votre voyage en Angletterre et votre retour en france par la voye des papiers publics. J’ai Lhonneur de vous remercier du souvenir dont vous m’honorez a l’ocasion du portrait de M. Wasingthon, dont vous daignez vous occupper à me procurer une Copie. J’attandrais trop de tems M. Trumbill et Je prie votre Exellence de me procurer la Copie de ce Portrait peint par M. Peele, Si c’est celui qui ressemble mieux a M. Wasingthon: ou par M. Wrigth si ce dernier peintre a mieux reussi que l’autre à dessiner et à peindre la Phisionomie de ce grand homme: d’aprés cette explication que votre Exellence me prescrit de lui donner, Je la supplie de ne pas tarder a me procurer ce Portrait que Je désire avec ardeur pour le mettre en face de Celui de M. Franklin dont la ressemblance est parfaite.

Je suis avec une reconnoissance infinie et bien du respect Monsieur Votre très humble et très obeissant ser.,

A. Thevenard

